Citation Nr: 0335402	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression.

2.  Entitlement to an initial rating in excess of 30 percent 
for cervical syringohydromyelia with traumatic arthritis, 
radiculopathy, headaches, and memory loss.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and BH


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to August 
1977, and from May 1978 to September 1987.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions promulgated in March 2001 and November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  Specifically, the March 
2001 rating decision established service connection for major 
depressive disorder, and cervical syringohydromyelia.  The 
veteran appealed, contending that higher disability ratings 
were warranted.  In addition, the RO denied the TDIU claim by 
the November 2002 rating decision.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2003, a transcript of 
which is of record.  In pertinent part, the veteran provided 
testimony on the issue of entitlement to a rating in excess 
of 10 percent for a lumbar spine disability to include 
arthritis.  However, even though service connection was 
established for such a disability by the March 2001 rating 
decision, the veteran's Notice of Disagreement did not 
identify it as one of the issues he was appealing to the 
Board nor was it included in the June 2001 Statement of the 
Case (SOC).  As such, it appears that his testimony 
constitutes a claim for an increased rating.  This issue is 
referred to the RO for appropriate action.

The Board further notes that the veteran had also perfected 
an appeal on the issue of entitlement to a compensable rating 
for residuals of a fracture of the coccyx.  However, the 
veteran withdrew that issue from appeal in June 2003.  
38 C.F.R. § 20.204.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board notes that following the promulgation of 
the June 2001 SOC, additional VA medical records were added 
to the file dated from 2001 to 2002, and contain pertinent 
findings regarding the veteran's cervical spine and 
psychiatric disorders.  Also added to the file were private 
medical records dated in 2003.  However, no Supplemental 
Statement of the Case (SSOC) appears to have been promulgated 
which considered this additional evidence.  The failure of 
the RO to issue SSOC in accordance with the provisions of 38 
C.F.R. § 19.31 constitutes a procedural defect requiring 
correction by the RO.  See 38 C.F.R. § 19.9.  As such, a 
remand is required.

The record further reflects that the veteran underwent a VA 
arranged medical examination in June 2000, and a VA 
psychiatric examination in January 2001.  However, it has 
been alleged by and on behalf of the veteran that these 
examinations were inadequate, as shown by an April 2003 
statement from the veteran's accredited representative.  
Moreover, the clinician who conducted the June 2000 
examination recommended that the veteran be accorded a full 
neurologic evaluation, but no such evaluation was conducted 
due to time constraints and the veteran being out of the 
country.  As such, it appears that new examinations are 
necessary in the instant case.

The Board also notes that the veteran has indicated that his 
service-connected cervical spine disorder should be evaluated 
pursuant to Diagnostic Code 5293.  However, it does not 
appear that the RO ever considered the potential 
applicability of this Code when it adjudicate the case below.  
Moreover, during the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. 

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 to date.  
Moreover, the most recent VA examination in June 2000 may not 
have sufficiently addressed the symptomatology contemplated 
by the new provisions.  As such, further development, in the 
form of a new VA examination, and adjudication are warranted.

The Board also finds that the RO should consider whether the 
veteran is entitled to separate ratings for his traumatic 
arthritis of cervical spine, cervical syringohydromyelia, and 
headaches.  In making this determination, the RO should be 
cognizant of the fact that except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.

Since the Board has determined that new examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Regarding the veteran's TDIU claim, the Board notes that 
following his videoconference hearing, the veteran submitted 
a timely Notice of Disagreement to the November 2002 rating 
decision which denied this claim.  However, it does not 
appear that the RO has had the opportunity to promulgate an 
SOC on this issue.  In accord with the Court's holding in 
Manlicon v. West, 12 Vet. App. 238 (1999), a remand is 
required for the RO to issue an SOC on this claim.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  The 
Board acknowledges that the RO sent correspondence to the 
veteran in May 2002 and April 2003 which informed him of the 
enactment of the VCAA, what he must show to prevail in his 
claim, what information and evidence he was responsible for, 
and what evidence VA must secure.  Therefore, it appears to 
satisfy the notification requirements as emphasized by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, the RO should be cognizant of the fact that the 
Federal Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed Cir 2003).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
See also 38 U.S.C.A. § 5103(b).   

2.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issue of 
entitlement to a TDIU, and which includes 
a summary of the evidence considered as 
well as all relevant law and regulations.  
The veteran should be advised of the need 
to file a substantive appeal to perfect 
an appeal with respect to this issue.  
Both he and his representative should be 
given the appropriate period of time in 
which to respond.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected major depression and cervical 
spine disorder.  After securing any 
necessary release, the RO should obtain 
those records not currently on file.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a new 
psychiatric examination to determine the 
current nature and severity of his 
service-connected major depression, as 
well as orthopedic and neurologic 
examinations to address the current 
nature and severity of the service-
connected cervical spine disorder.

The claims folder should be made 
available to the examiners for review 
before the examinations.  

With respect to the veteran's service-
connected cervical spine disorder, it is 
imperative that the orthopedic examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  Specifically, the examiner 
should opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that the veteran has any 
additional loss of motion of the cervical 
spine due to pain or flare-ups of pain, 
supported by adequate objective findings 
(i.e., grimace, atrophy, X-ray findings), 
or by excess fatigueability, weakened 
movement or incoordination, if present. 

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

7.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the major depression 
and cervical spine claims, in light of 
any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained after the issuance of the SOC 
June 2001, includes the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a, 
and provides an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


